DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heisig, U.S. Patent Publication 2013/0186686, hereinafter referred to as Heisig.
Regarding Claim 1, Heisig discloses an agitator for vibrating a drill string, comprising:
An agitator housing (housing for motor 36, Figure 4) configured for connection in line to a drill string (Paragraphs 0020, 0027);
A rotor (shaft 130 of motor 36) coupled to the agitator housing and being rotatable about an agitator axis (Paragraphs 0020-0027);
An agitation mass (masses 100 and 120 are used) coupled to the rotor to be rotatable about the agitator axis, wherein during rotation, a center of mass of the agitation mass is spaced apart from the agitator axis (having an eccentric mass centroid; Paragraph 0027), wherein movement of the center of mass of the agitation mass is operative to cause deflection of the agitator axis relative to the central axis of the drill string to produce a vibration in the drill string (Paragraphs 0020-0027).
Regarding Claim 10, Heisig discloses an agitator for vibrating a drill string, the drill string defining a central axis (as seen in Figure 4), the agitator comprising:
A rotor (shaft 130 of motor 36) coupled to the agitator housing and being rotatable about an agitator axis (Paragraphs 0020-0027);
An agitation mass (masses 100 and 120 are used) coupled to the rotor to be rotatable about the agitator axis, wherein during rotation, a center of mass of the agitation mass is spaced apart from the agitator axis (having an eccentric mass centroid; Paragraph 0027), wherein movement of the center of mass of the agitation mass is operative to cause deflection of the agitator axis relative to the central axis of the drill string to produce a vibration in the drill string (Paragraphs 0020-0027).
Regarding Claim 11, Heisig further discloses that the coupling mechanism between the rotor and the agitator mass is rigid (in so far as the connection is shown as a simple attachment such that force is transferred between the rotor and the attaches masses, if a more specific structural definition of a rigid coupling is intended, such a recitation would be required).
Regarding Claim 12, Heisig further discloses a coupling mechanism coupling the agitation mass to the rotor, such that rotation of the rotor about the central axis drives rotation of the agitation mass about the central axis (Paragraphs 0020, 0027).
Regarding Claim 15, Heisig discloses a method for vibrating a drill string, the drill string having a central axis (as seen in Figure 4), the method comprising:
Rotating an agitation mass (either masses 100 or 120) within the drill string about the central axis, wherein the agitation mass includes a center of mass radially spaced apart from the central axis during rotation (Paragraphs 0020-0027);
Radially vibrating the drill string at a location adjacent to the agitation mass within the drill string (Paragraphs 0010, 0020-0027); and
Axially translating the drill string within a wellbore (as part of improved weight distribution for advancing the drill string; Paragraphs 0010-0012).
Regarding Claim 16, Heisig further discloses that the radially vibrating is periodic (in so far as the vibration is designed to mimic a lateral resonant frequency; Abstract, Paragraphs 0012-0013;  if a more specific limitation regarding the periodic actuation is intended, such a limitation would be required, otherwise a continued rotation to achieve a desired resonance would appear to necessarily be periodic).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisig (2013/0186686) in view of Lynde et al., U.S. Patent Publication 2008/0251254, hereinafter referred to as Lynde.
Regarding Claims 2-4, Heisig discloses the limitations presented in claim 1 as previously discussed.  While Heisig additionally discloses that multiple shapes may be used to create the eccentric configuration (Paragraph 0024), it does not disclose the shape as being a disc.
Additionally, Lynde teaches the use of a downhole drillstring vibration tool which uses an eccentric mass coupled to a rotating motor, wherein the eccentric mass may take the form of a disc having an eccentric distribution of mass and has a high density portion (one example being the use of bores 88 to remove mass from one half, giving the disc an eccentric mass distribution wherein one half has a higher density; Paragraph 0020).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the eccentric mass of Heisig to include an eccentric weighted disc as taught by Lynde.  Doing so merely constitutes the substitution of one known eccentric mass shape for inducing drill string vibrations for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Claims 5, 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisig (2013/0186686) in view of Bodine et al., U.S. Patent 3,295,837, hereinafter referred to as Bodine.
Regarding Claim 5, Heisig discloses the limitations presented in claim 1 as previously discussed.  While Heisig additionally discloses that multiple shapes may be used to create the eccentric configuration (Paragraph 0024), it does not disclose the shape as being a weighted sphere rotatable about an eccentric path about the central axis.
Additionally, Bodine teaches the use of a vibration inducing device which includes a rotating eccentric mass designed to impart vibration into a body, wherein the eccentric mass element may take a variety of different shapes including but not limited to spherical or cylindrical (Col 3, Lines 39-50).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the eccentric mass of Heisig to take the form of a weighted spherical element as taught by Bodine.  Doing so merely constitutes the selection of a known eccentric mass shape for the purposes of inducing vibrations into a tool by rotation, wherein it has been found obvious that changes in shape constitute an obvious design choice absent some evidence that the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 6, in view of the modification made in relation to Claim 5, as the rotation of the eccentric mass to produce the vibration forces occurs as a result of rotating about an eccentric path, such a condition remains true of Heisig when using a spherical mass.
Regarding Claim 17, Heisig discloses the limitations presented in claim 15 as previously discussed.  While Heisig additionally discloses that multiple shapes may be used to create the eccentric configuration (Paragraph 0024), it does not disclose the shape as being a weighted sphere rotatable about an eccentric path about the central axis.
Additionally, Bodine teaches the use of a vibration inducing device which includes a rotating eccentric mass designed to impart vibration into a body, wherein the eccentric mass element may take a variety of different shapes including but not limited to spherical or cylindrical (Col 3, Lines 39-50).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the eccentric mass of Heisig to take the form of a weighted spherical element as taught by Bodine.  Doing so merely constitutes the selection of a known eccentric mass shape for the purposes of inducing vibrations into a tool by rotation, wherein it has been found obvious that changes in shape constitute an obvious design choice absent some evidence that the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 18, in view of the modification made in relation to Claim 17, as the rotation of the eccentric mass to produce the vibration forces occurs as a result of rotating about an eccentric path, such a condition remains true of Heisig when using a spherical mass.

Claims 7-9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisig (2013/0186686) in view of Kikuchi et al., U.S. Patent 6,023,116, hereinafter referred to as Kikuchi.
Regarding Claims 7 and 8, Heisig discloses the limitations presented in Claim 1 as previously discussed.  While Heisig discloses the eccentric mass is driven by an applied rotation force from a rotor, it does not disclose the eccentric mass or the rotor being magnetic elements.
Additionally, Kikuchi teaches the use of rotary vibration tool which applies an eccentric force to an agitating magnetic mass (20) using a magnetic inducing element (23; Col 6, Lines 9-31).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the rotational source for the vibration tool of Heisig to include the use of a rotating magnetic agitator mass and a force generating magnet as taught by Kikuchi.  Doing so merely constitutes a substitution of one known vibration inducing mass structure for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, the use of magnetic force application allows the tool to generally experience less stress and deformation during operation, likewise allowing for a high degree of control (Col 9, Line 48 – Col 10, Line 10).
Regarding Claim 9, in view of the modifications made in relation to Claims 7 and 8, Kikuchi further teaches that the magnet comprises north and south poles aligned at opposing circumferential locations about the agitator axis relative to the agitation mass (in so far as the magnet 20 may include opposing circumferential magnetic poles; Col 5, Lines 22-53).
Regarding Claim 19, Heisig discloses the limitations presented in Claim 1 as previously discussed.  While Heisig discloses the eccentric mass is driven by an applied rotation force from a rotor, it does not disclose the eccentric mass or the rotor being magnetic elements.
Additionally, Kikuchi teaches the use of rotary vibration tool which applies an eccentric force to an agitating magnetic mass (20) using a magnetic force inducing element (23; Col 6, Lines 9-31).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the rotational source for the vibration tool of Heisig to include the use of a rotating magnetic agitator mass and a force generating magnet as taught by Kikuchi.  Doing so merely constitutes a substitution of one known vibration inducing mass structure for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, the use of magnetic force application allows the tool to generally experience less stress and deformation during operation, likewise allowing for a high degree of control (Col 9, Line 48 – Col 10, Line 10).
Regarding Claim 20, in view of the modifications made in relation to Claim 19, Kikuchi further teaches that the magnet comprises north and south poles aligned at opposing circumferential locations about the agitator axis relative to the agitation mass (in so far as the magnet 20 may include opposing circumferential magnetic poles; Col 5, Lines 22-53).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heisig (2013/0186686) in view of Jaworski, U.S. Patent 5,771,985, hereinafter referred to as Jaworski.
Regarding Claims 13 and 14, Heisig discloses the limitations presented in Claims 10 and 12 as previously discussed.  While Heisig discloses that the eccentric masses are coupled to the rotor system (as part of the system imparting desired rotation), it does not specify structures for the coupling as being relatively movable or comprising a spring.
Additionally, Jaworski teaches the use of a wellbore vibration inducing tool wherein rotational/lateral imparted vibration from an eccentric mass runs through a movable spring coupling (Col 5, Line 34 – Col 6, Line 8).
Therefore, it would have been obvious to modify the coupling mechanism for connecting the rotary eccentric mass of Heisig to include a damping spring as taught by Jaworski.  Doing so would help to ensure that unwanted vertical vibrations are minimized during the transmission of lateral vibrations (Col 5, Line 34 – Col 6, Line 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bodine, U.S. Patent 4,667,742, teaches the use of a downhole lateral vibration tool using a rotor and a number of eccentric rotating masses.
Lyle, U.S. Patent 4,428,678, teaches the use of a downhole vibrational tool using a number of mass cutout and guide pistons.
Steprath et al., U.S. Patent 3,783,701, teaches the use of a vibration tool using a number of cylinders/spheres around a central mandrel which rotate and impart kinetic energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676